NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0505-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHRISTIAN CORTES,

     Defendant-Appellant.
_______________________

                   Submitted March 10, 2021 – Decided April 19, 2021

                   Before Judges Whipple and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 18-07-
                   1061.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Tamar Y. Lerer, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Nancy A. Hulett, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
       Defendant Christian Cortes appeals from a September 4, 2019 judgment

of conviction for aggravated manslaughter pursuant to a negotiated plea

agreement. We affirm.

                                        I.

       We discern the following facts from the record.        On July 13, 2017,

defendant purchased marijuana from Manuel Garcia.              Shortly after the

transaction, defendant was robbed, and he thought Garcia wronged him. The

next day, July 14, 2017, defendant fired a handgun into a BMW owned by Garcia

in New Brunswick. Defendant claimed he was unaware anyone was inside the

vehicle and also asserted the BMW had blackened windows.             Regrettably,

Garcia's mother was in the vehicle and was struck in the neck with a bullet. She

died a few days later as a result of the gunshot wound inflicted by defendant.

       At approximately 2:00 a.m. on July 15, 2017, six to eight officers appeared

at defendant's residence and transported him to police headquarters to question

him about the shooting. Defendant asserted that the officers began questioning

him in the police car on the way to headquarters. Sergeant Thierry Lemmerling

and Detective Erika DiMarcello interviewed defendant from 4:10 a.m. until 5:37

a.m.    Prior to conducting the video-recorded interview, DiMarcello read




                                                                            A-0505-19
                                        2
defendant his Miranda1 rights, and Lemmerling ensured defendant verbally

confirmed he understood each right.         Defendant signed a Miranda form

acknowledging he was read and understood his rights, and he signed consent

forms authorizing officers to search his apartment, vehicle, and cell phone,

which was stolen.

       Lemmerling and DiMarcello attempted to elicit information and a

confession from defendant. Defendant challenged the officers' logic multiple

times, including when Lemmerling remarked "I can tell you your exact route,

just to prove to you that I'm not lying," to which defendant replied, "[t]hat

doesn’t mean I'm the shooter."        Lemmerling and DiMarcello repeatedly

emphasized the difference between "purposely killing someone and accidentally

[killing someone]" in an attempt to have defendant corroborate their theory that

he intended to shoot up Garcia's vehicle to send him a message and discharged

the handgun without knowing the victim was inside. Eventually, defendant

invoked his right to remain silent stating, "[s]o charge me, I'm done talking."

       Thereafter, on July 15, 2017, defendant was charged with attempted

murder, N.J.S.A. 2C:5-1(a)(1) and 2C:11-3(a)(1); second-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b)(1); and second-degree possession


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                           A-0505-19
                                        3
of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1).       Defendant

remained in custody at the Middlesex County Department of Corrections

(MCDC) after being charged.

      On July 19, 2017, the victim of the shooting succumbed to her injuries

and passed away.    Later that day, defendant was served with an amended

complaint at the MCDC adding the charge of first-degree murder, N.J.S.A.

2C:11-3(a)(1). On July 17, 2018, a Middlesex County Grand Jury returned

Indictment Number 18-07-1061 charging defendant with: first-degree

purposeful or knowing murder, N.J.S.A. 2C:11-3(a)(1) and/or (2) (count one);

second-degree unlawful possession of a handgun without a permit, N.J.S.A.

2C:39-5(b) and 2C:2-6 (count two); and second-degree possession of a firearm

for an unlawful purpose, N.J.S.A. 2C:39-4(a) and 2C:2-6 (count three).

      Upon being served at the MCDC with the amended complaint, which

included the murder charge, defendant made statements to DiMarcello and

Sergeant Craig Marchak, after previously invoking his right to counsel.

DiMarcello and Marchak told defendant they had no questions for him, and he

did not need to speak with them. After serving the amended complaint and

explaining the victim died, DiMarcello asked defendant if he had any questions

and left.


                                                                         A-0505-19
                                      4
      Prior to trial, defendant moved to suppress his July 15, 2017 statement to

police and statements he made when the police served him with the amended

complaint, including the murder charge. Defendant claimed that the Miranda

warnings administered to him at police headquarters were undermined by

statements made to him en route and in an interview room before the recorded

investigation commenced. According to defendant, he thought he "needed to

give an interview to come back home." The State opposed the motion to

suppress contending defendant voluntarily, knowingly, and willingly waived his

Miranda rights.

      The Miranda hearing was conducted on July 9, 2018. After hearing

testimony from Lemmerling and defendant and reviewing the DVD of the

interview, the trial court granted the motion to suppress, in part, and denied the

motion, in part, finding the portion from the beginning until 5:32 a.m. was

admissible and the portion after 5:32 a.m. was inadmissible. In finding certain

statements admissible, the court stated:

                   So the first observation that's pretty clear from
            this testimony is [defendant] is indeed a very bright,
            articulate young man. He's got an [associates degree]
            from an institution in the Bronx, in New York City. But
            it's clear from his interaction with the police that
            intellectually he's . . . a bright guy, and it's pretty . . .
            obvious . . . he's got the ability to read and understand
            ....

                                                                            A-0505-19
                                           5
            The waiver was a little bit short . . . . It was buried in
            a question by . . . DiMarcello. But as case law has
            indicated, an express waiver is not necessarily required
            so long as it's clear that the defendant is waiving his
            rights and doing so freely, voluntarily, knowingly, and
            intelligently[,] [t]alking to the police.

                   But he's leaning over this form, and he's signing
            it, and he's reading it. It says, "I've been advised of my
            rights and understand what my rights are. I will
            voluntarily speak with you and answer questions." And
            he signs that. So although the spoken question about
            waiver is somewhat glossed over, it's here. And I do
            think the defendant . . . fully understood. I mean he
            didn't have to talk to the police.

                  It really becomes obvious quite frankly, he's no
            shrinking violet in this interview. He is going toe to toe
            with these officers. Arguing with them indeed. Not
            answering questions. Most of the talking was done by
            the detectives, not the defendant. I think he clearly
            understood. If he didn't want to answer, he wasn't going
            to answer. But at the end of this thing, he's the one who
            called it. He's the one who shut it down. A third
            detective, I forget his name, and really got
            confrontational with him. He said that's it, I'm done,
            and continued to say I'm done. . . . At that point they
            should have stopped, and the State concedes that.

      After requesting an attorney, the trial court was convinced defendant

clearly "knew how to control the situation," and "what his rights were."

Defendant told the officers, "[j]ust charge me, my life is over." The court found

defendant's testimony was "biased and skewed, and unrealistic" while


                                                                           A-0505-19
                                        6
"downplaying his understanding of rights," and the testimony of Lemmerling to

be credible.

       At the March 22, 2019 suppression hearing, the trial court addressed the

issue of statements defendant made when the officers served him with the new

complaint and recordings of four phone calls defendant made to his girlfriend

while incarcerated. Defendant ostensibly told his girlfriend he did not know the

identity of the victim, and therefore, could not be found guilty of murder because

logically speaking, he could not plan to kill someone he did not know. After

viewing the recording of the interaction between DiMarcello, Marchak, and

defendant at the MCDC, the court denied defendant's motion, concluding the

initial interaction was not the functional equivalent of a custodial investigation.

The court further found no Wiretap Act2 issue because MCDC had the ability to

intercept the calls to ensure the safety of its correctional officers and inmates.

       On April 9, 2019, following jury selection, but before opening statements

were made, defendant and the State entered into a negotiated plea agreement. 3

In exchange for defendant's plea of guilty, the State agreed to amend count one



2
    N.J.S.A. 2A:156A-1 to -37.
3
  The Middlesex County Assignment Judge approved the taking of the plea,
which was made after the plea cut-off date. See R. 3:9-3(g).
                                                                             A-0505-19
                                         7
to first-degree aggravated manslaughter and to dismiss the remaining counts of

the indictment.    Pursuant to Rule 3:9-3(f), defendant's guilty plea was

conditional, and he preserved his right to appeal the trial court's ruling on the

admissibility of his recorded statements to the police.

      At his plea allocution, defendant admitted shooting a handgun knowingly

and purposely at Garcia's vehicle, which constituted manifest extreme

indifference to human life. The record shows the trial court conducted an

extended colloquy with defendant at the outset of the plea hearing addressing

his educational level and his understanding of his decision to forego a trial. The

court used hypothetical scenarios to illuminate for defendant the practical effect

of the plea on his constitutional rights and his potential sentencing exposure.

Ultimately, the court accepted defendant's guilty plea, finding it was entered

"freely, voluntarily, knowingly and intelligently." Pursuant to Rule 3:9-3(f),

defendant's plea was conditional insofar as he preserved his right to appeal the

trial court's rulings regarding his recorded statement and phone calls to his

girlfriend from prison.

      Defendant then moved to withdraw his guilty plea on the basis of

ineffective assistance of counsel and a colorable claim of innocence. During

oral argument on August 28, 2019, defendant's newly assigned counsel argued:


                                                                            A-0505-19
                                        8
(1) defendant lacked the requisite "manifest indifference to human life"

necessary to sustain a conviction for first-degree aggravated manslaughter; and

(2) his prior counsel was ineffective for not meeting with him enough, not

discussing trial strategy, failing to explain the difference between reckless

manslaughter and aggravated manslaughter, and pressuring him to accept the

plea agreement because counsel was unprepared for trial. Defendant and his

prior counsel testified at the August 28, 2019 hearing.

        The trial court denied defendant's motion after analyzing the four Slater4

factors. Noting a "stark" credibility issue, the court found defendant had a

"motive to lie" while his former counsel did not. In addition, the court concluded

that defendant did not have a colorable claim of innocence.

        On September 4, 2019, defendant was sentenced to sixteen years'

imprisonment, subject to the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2, in addition to mandatory fines and penalties. This appeal ensued.

        Defendant raises the following issues on appeal:

              POINT I

              BECAUSE OFFICERS MISREPRESENTED THE
              LAW, MADE INAPPROPRIATE PROMISES OF
              LENIENCY,    AND     INAPPROPRIATELY


4
    State v. Slater, 198 N.J. 145 (2009).
                                                                            A-0505-19
                                            9
            MINIMIZED THE OFFENSE, DEFENDANT'S
            STATEMENT MUST BE SUPPRESSED.

            POINT II

            BECAUSE THERE IS AN INSUFFICIENT
            FACTUAL    BASIS    THAT  DEFENDANT
            COMMITTED AGGRAVATED MANSLAUGHTER,
            THE PLEA MUST BE VACATED.

                                       II.

      Defendant argues the trial court erred in admitting his July 15, 2017

statement to police because the State failed to prove beyond a reasonable doubt

that he knowingly, intelligently, and voluntarily waived his Miranda rights. He

contends   his   Miranda    waivers    were    invalidated   by   the   officers'

misrepresentation of the law, making inappropriate promises of leniency, and

minimizing the offenses.

      We "engage in a 'searching and critical' review of the record to ensure

protection of a defendant's constitutional rights" when assessing the propriety

of a trial judge's decision to admit a police-obtained statement. State v. Hreha,

217 N.J. 368, 381-82 (2014) (quoting State v. Pickles, 46 N.J. 542, 577 (1966)).

In performing our review, we defer to the trial judge's credibility and factual

findings because of the trial judge's ability to see and hear the witnesses, and




                                                                           A-0505-19
                                      10
thereby obtain the intangible but crucial "feel" of the case. State v. Maltese, 222

N.J. 525, 543 (2015) (quoting Hreha, 217 N.J. at 382).

      To warrant reversal, a defendant must show the admission of the statement

was error "clearly capable of producing an unjust result." Ibid. (quoting R. 2:10-

2). In our review of the denial of a suppression motion, we defer to the trial

judge's findings so long as they are "supported by sufficient credible evidence."

State v. S.S., 229 N.J. 360, 374 (2017) (quoting State v. Gamble, 218 N.J. 412,

424 (2014)). We will not reverse a trial court's findings of fact based on its

review of a recording of a custodial interrogation unless the findings are clearly

erroneous or mistaken. Id. at 381.

      "A suspect's waiver of his [or her] Fifth Amendment right to silence is

valid only if made 'voluntarily, knowingly and intelligently.'" State v. Adams,

127 N.J. 438, 447 (1992) (quoting Miranda, 384 U.S. at 444). The State bears

the burden of establishing beyond a reasonable doubt that a confession is

knowing and voluntary. N.J.R.E. 104(c); State v. Nyhammer, 197 N.J. 383, 401

(2009).

      The determination of the voluntariness of a custodial statement requires

an assessment of the "totality of all the surrounding circumstances" related to

the giving of the statement. State v. Roach, 146 N.J. 208, 227 (1996) (citations


                                                                             A-0505-19
                                       11
omitted). In reviewing the totality of circumstances, the court considers the

following factors: a suspect's age, education, intelligence, prior contacts with

the criminal justice system, length of detention, advisement of constitutional

rights, the nature of the questioning, and whether physical punishment or mental

exhaustion were involved in the interrogation process. State ex rel. A.S., 203

N.J. 131, 146 (2010) (quoting State v. Presha, 163 N.J. 304, 313 (2000)).

      If a defendant's invocation of his or her right to silence is clear and

unambiguous, it must be "scrupulously honored." S.S., 229 N.J. at 384 (quoting

State v. Johnson, 120 N.J. 263, 282 (1990)). If the invocation is ambiguous,

officers are permitted to clarify the defendant's ambiguous words or acts. Id. at

382-83 (citing Johnson, 120 N.J. at 283-84). The trial court must make a fact-

sensitive inquiry whether, under the totality of the circumstances, the officers

could have "reasonably" concluded that the defendant's "words or conduct . . .

[were] inconsistent with [his or her] willingness to discuss [the] case with the

police . . . ." Id. at 382 (quoting State v. Bey, 112 N.J. 123, 136 (1988)).

      Here, the record demonstrates defendant was properly advised of his

Miranda rights, and his waiver of those rights was made knowingly and

intelligently. The trial court correctly held the State had proven defendant's

statements were made freely and voluntarily in the totality of the circumstances.


                                                                               A-0505-19
                                       12
State v. Cook, 179 N.J. 533, 563 (2004); State v. Galloway, 133 N.J. 631, 654

(1993).

      Defendant also contends Lemmerling and DiMarcello misrepresented the

law to him during the July 15, 2017 interrogation. Specifically, defendant

alleges the officers "misrepresented the law on homicide," when they suggested

that "the reasoning [for the shooting] is what's going to save you here from a

much longer extended term.       The difference between purposely shooting

somebody and accidentally shooting somebody." Further, defendant argues

Lemmerling told him he "needed to give an interview to come back home."

      At the time he gave his July 15, 2017 statement, the court emphasized

defendant "is a very sharp individual" and "there is no way an individual as

bright as [defendant] would put any stock into" Lemmerling's alleged statement

that defendant had to be interviewed before going home. As astutely pointed

out by the trial court, "[c]learly by how [defendant] interacted with police, he

was not going for such a thing."     The officers did not exert any physical

punishment, mental exhaustion, or otherwise cajole defendant into giving a

statement. We agree with the trial court that defendant freely waived his right

to remain silent up until 5:32 a.m. The trial court's findings are supported by




                                                                          A-0505-19
                                      13
sufficient credible evidence in the record. We see no reason to disturb the

determination to admit a portion of the statements.

                                       III.

        We next address defendant's argument that the trial court erred by not

vacating his guilty plea because there was an insufficient factual basis that he

committed aggravated manslaughter. A determination of whether to allow a

defendant to withdraw a guilty plea lies within the sound discretion of the trial

court and will be reversed "only if there was an abuse of discretion which renders

the lower court's decision clearly erroneous." State v. Simon, 161 N.J. 416, 444

(1999) (citing State v. Smullen, 118 N.J. 408, 416 (1990)).           In all plea

withdrawal cases, "the burden rests on the defendant, in the first instance, to

present some plausible basis for his request, and his good faith in asserting a

defense on the merits." Slater, 198 N.J. at 156 (quoting Smullen, 118 N.J. at

416).

        "Generally, representations made by a defendant at plea hearings

concerning the voluntariness of the decision to plea, as well as any findings

made by the trial court when accepting the plea, constitute a 'formidable barrier'

which defendant must overcome before he will be allowed to withdraw his plea."

Simon, 161 N.J. at 444 (quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)).


                                                                            A-0505-19
                                       14
      A court must consider and balance four factors when evaluating a motion

to withdraw a guilty plea: "'(1) whether the defendant has asserted a colorable

claim of innocence; (2) the nature and strength of defendant's reasons for

withdrawal; (3) the existence of a plea bargain; and (4) whether withdrawal

would result in unfair prejudice to the State or unfair advantage to the accused.'"

State v. Munroe, 210 N.J. 429, 442 (quoting Slater, 198 N.J. at 157-58). "No

single Slater factor is dispositive; 'if one is missing, that does not automatically

disqualify or dictate relief.'" State v. McDonald, 211 N.J. 4, 16-17 (2012)

(quoting Slater, 198 N.J. at 162).

      With respect to the first factor, "[a] bare assertion of innocence is

insufficient to justify withdrawal of a plea." Slater, 198 N.J. at 158. Instead,

"[d]efendants must present specific, credible facts and, where possible, point to

facts in the record that buttress their claim." Ibid. There must be more than just

a "change of heart" to warrant leave to withdraw a guilty plea once entered. Id.

at 157.

      According to Slater, the second factor, the nature and strength of

defendant's reasons for withdrawal, "focuses on the basic fairness of enforcing

a guilty plea by asking whether defendant has presented fair and just reasons for

withdrawal, and whether those reasons have any force." Id. at 159. Although


                                                                              A-0505-19
                                        15
we are not to approach the reasons for withdrawal with "skepticism," we "must

act with 'great care and realism' because defendants often have little to lose in

challenging a guilty plea." Id. at 160 (quoting State v. Taylor, 80 N.J. 353, 365

(1979)).

      With respect to the third Slater factor, whether the plea was entered as the

result of a plea bargain, the Court noted that "defendants have a heavier burden

in seeking to withdraw pleas entered as part of a plea bargain." Ibid. However,

the Court did "not suggest that this factor be given great weight in the balancing

process." Id. at 161.

      As to the fourth factor, unfair prejudice to the State or unfair advantage to

the accused, the Court stated that there was "no fixed formula to analyze the

degree of unfair prejudice or advantage that should override withdrawal of a

plea" and that "courts must examine this factor by looking closely at the

particulars of each case." Ibid. The "critical inquiry . . . is whether the passage

of time has hampered the State's ability to present important evidence." Ibid.

The State need not show prejudice "if a defendant fails to offer proof of other

factors in support of the withdrawal of a plea." Id. at 162.

      In accepting defendant's guilty plea, the trial court highlighted, "I'm

satisfied [defendant] provided a factual basis for first[-]degree aggravated


                                                                             A-0505-19
                                       16
manslaughter and he is in fact guilty of that offense." Moreover, we note that

defendant's motion was limited to withdrawal of his guilty plea only, and not a

motion to vacate a guilty plea for lack of a factual basis. Although defendant

addresses the Slater factors in his brief, he never argues his plea lacked an

adequate factual basis.

      Indeed, at the plea allocution hearing, the trial court inquired whether

defense counsel disputed the factual basis, and his response was "No-no-no."

The following colloquy ensued between the court and defense counsel:

            The Court: And I went in - - I went into more detail as
            to the distinction of two species of manslaughter. And
            [defendant] gave responses consistent with an
            appropriate factual basis. You don't dispute that, do
            you?

            Defense Counsel: No, I don't Your Honor.

            [(emphasis added).]

      Because defendant did not move before the trial court for his plea to be

vacated based on a lack of an adequate factual basis, our review is under the

plain error standard. R. 2:10-2. Under the plain error standard, any errors or

omissions should be disregarded "unless it is of such a nature as to have been

clearly capable of producing an unjust result." R. 2:10-2. "Plain error is a high

bar . . . ." State v. Santamaria, 236 N.J. 390, 404 (2019). "The 'high standard'


                                                                           A-0505-19
                                      17
used in plain error analysis 'provides a strong incentive for counsel to interpose

a timely objection, enabling the trial court to forestall or correct a potential

error.'" Ibid. (quoting State v. Bueso, 225 N.J. 193, 203 (2016)).

      Generally speaking, a motion to withdraw a plea before sentencing should

be liberally granted. State v. Deutsch, 34 N.J. 190, 198 (1961). The burden is

on the defendant to show why the plea should be withdrawn. State v. Huntley,

129 N.J. Super. 13, 17 (App. Div. 1974). The trial judge has considerable

discretion in deciding such a motion, although he or she should take into account

the interests of the State. State v. Bellamy, 178 N.J. 127, 135 (2003); State v.

Luckey, 366 N.J. Super. 79, 87 (App. Div. 2004). But where, as here, the plea

is part of a knowing and voluntary plea bargain, defendant's "burden of

presenting a plausible basis for his request to withdraw . . . is heavier." Huntley,

129 N.J. Super. at 18. A voluntary plea should not generally be vacated absent

"some plausible showing of a valid defense against the charges."           State v.

Gonzalez, 254 N.J. Super. 300, 303 (App. Div. 1992).

      Our Court has previously noted that "[t]he factual basis for a guilty plea

can be established by a defendant's explicit admission of guilt or by a defendant's

acknowledgment of the underlying facts constituting essential elements of the

crime." State v. Gregory, 220 N.J. 413, 419 (2015) (citing State v. Campfield,


                                                                              A-0505-19
                                        18
213 N.J. 218, 231 (2013)). The elements of aggravated manslaughter are that

defendant: (1) causes death; (2) recklessly; (3) under circumstances manifesting

extreme indifference to human life. State v. Curtis, 195 N.J. 354, 364 (App.

Div. 1984). The distinction between aggravated manslaughter and reckless

manslaughter is the third element, which is not required to prove reckless

manslaughter. Ibid.

      At defendant's plea hearing, the court specifically inquired of defendant

whether he understood and agreed that he had acted under circumstances

manifesting extreme indifference to human life:

            The Court: Now he [your counsel] asked you about
            under circumstances manifesting extreme indifference
            to human life. What that translates into in common
            parlance is not just that it's possible that you're go[ing
            to] hit somebody or kill somebody, but under all the
            totality of the circumstances that it's actually probable
            that that would happen.

                   Do you agree with that notion?

            Defendant: Yes, sir.

Defendant also responded in the affirmative when his attorney laid the factual

basis and asked him, "[a]nd not only was it reckless, but it was under

circumstances manifesting extreme indifference to human life because by

shooting the gun you could hit anybody that's on the street . . . correct?"


                                                                              A-0505-19
                                       19
      After carefully weighing the Slater factors, the balance disfavors allowing

withdrawal of defendant's guilty plea. Defendant has failed to establish that a

manifest injustice would result if he is not permitted to vacate his guilty plea.

Consequently, we conclude that the trial court did not abuse its discretion in

denying defendant's motion to vacate.

                                        IV.

      We next address defendant's assertion that his counsel was ineffective,

renewing his argument made before the trial court that his counsel did not meet

with him a sufficient amount of times at the jail, did not discuss trial strategy or

conduct investigations as he requested, and failed to explain the difference

between reckless manslaughter and aggravated manslaughter.

      "[C]ourts have expressed a general policy against entertaining ineffective -

assistance-of-counsel claims on direct appeal because such claims involve

allegations and evidence that lie outside the trial record." State v. Preciose, 129

N.J. 451, 460 (1992). The standard for determining whether trial counsel's

performance was ineffective for purposes of the Sixth Amendment was

formulated in Strickland v. Washington, 466 U.S. 668, 687 (1984) and adopted

by our Court in State v. Fritz, 105 N.J. 42, 58 (1987).




                                                                              A-0505-19
                                        20
      To prevail on a claim of ineffective assistance of counsel, defendant must

meet the two-pronged test establishing both that: (1) counsel's performance was

deficient, and he or she made errors that were so egregious that counsel was not

functioning effectively as guaranteed by the Sixth Amendment to the United

States Constitution; and (2) the defect in performance prejudiced defendant's

right to a fair trial such that there exists a "reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different." Strickland, 466 U.S. at 687, 694.

      A defendant commits aggravated manslaughter when he or she "recklessly

causes death under circumstances manifesting extreme indifference to human

life[.]" N.J.S.A. 2C:11-4(a)(1). "Aggravated manslaughter is a lesser-included

offense of murder." State v. Galicia, 210 N.J. 364, 400 (2012) (Albin, J.,

dissenting) (citation omitted).    Reckless manslaughter is a lesser-included

offense of aggravated manslaughter. State v. Ruiz, 399 N.J. Super. 86, 97 (App.

Div. 2008) (citing State v. Warmbrun, 277 N.J. Super. 51, 60 (App. Div. 1994)).

      Under the facts presented here, defendant has failed to demonstrate trial

counsel was ineffective under the Strickland/Fritz test because the record lacks

credible evidence to support this claim. The trial court considered the testimony

of defendant and determined he was incredulous, while his prior counsel was


                                                                              A-0505-19
                                        21
not. Specifically, the trial court emphasized the transparent testimony from

prior counsel that the Public Defender's office was disputing the amount of his

bill claiming it was excessive, thereby countering defendant's argument counsel

was not diligent.

      Moreover, the record shows that a Public Defender investigator served

defendant with discovery. We also reject defendant's contention that he only

intended to cause property damage to Garcia's vehicle, not rising to the level of

aggravated manslaughter. And, discovery revealed that the shooting took place

at 10:30 a.m. while Garcia's vehicle was moving—clearly indicative of someone

being inside the car. One bullet struck the victim and lodged in the passenger -

side door, and the other bullet was found on the driver's side hood of the vehicle.

In addition, the State produced a photograph illustrating the BMW only had

tinted glass on the driver side and passenger windows, contrary to defendant's

representation.

      The facts and evidence show defendant acted intentionally and knowingly

rather than with mere recklessness. We note the State initially proposed a thirty-

year term of imprisonment for the charge of murder, significantly higher than

the sixteen-year sentence defense counsel obtained for defendant.          We are

satisfied the record does not support an ineffective assistance of counsel claim.


                                                                             A-0505-19
                                       22
                                         V.

        After counsel filed their briefs, we decided State v. Sims, ___ N.J. Super.

___ (App. Div. 2021). Pursuant to Rule 2:6-11(d),5 both counsel submitted

letters to this court addressing their respective positions vis-à-vis our decision.

In Sims, we concluded that the right to be informed a criminal complaint has

been filed, or an arrest warrant has been issued, also extends "to an interrogee

who was arrested and questioned prior to any charges being filed, where the

arrest was based upon information developed through an earlier police

investigation." Id. at ___ (slip op. at 2).

        In Sims, we detailed principles espoused by our Supreme Court in State

v. A.G.D., 178 N.J. 56 (2003), and State v. Vincenty, 237 N.J. 122 (2019). In

A.G.D., our Court held that a defendant's waiver of Miranda rights is invalid

when police fail to inform the defendant a criminal complaint has been filed, or


5
    Rule 2:6-11(d) provides, in relevant part:

              Letter to Court After Brief Filed. No briefs other than
              those permitted in paragraphs (a) and (b) of this rule
              shall be filed or served without leave of court. A party
              may, however, without leave, serve and file a letter
              calling to the court's attention, with a brief indication
              of their significance, relevant published opinions
              issued, or legislation enacted or rules, regulations and
              ordinances adopted, subsequent to the filing of the
              brief.
                                                                             A-0505-19
                                        23
an arrest warrant has been issued. 178 N.J. at 58-59. And, in Vincenty, the

Court extended its holding in A.G.D. to add that interrogating officers not only

need to inform an individual that a criminal complaint or arrest warrant was

filed, but the officers must also notify the suspect of the specific charges. 237

N.J. at 126.

      In the matter under review, defendant was not under arrest when he was

transported to police headquarters to be interviewed.            Therefore, the

A.G.D./Vincenty rule, further extended in Sims, was not triggered. We conclude

our holding in Sims is inapplicable to defendant here, and no remand or reversal

is warranted on that basis.

      Any remaining arguments not addressed lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-0505-19
                                      24